DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bresler (U.S. Pub. No. 20050189361) in view of Smith et al. (U.S. Patent No. 7,546,932).
Regarding Claim 1, Bresler discloses a drink cup comprises a body (figure 5 below) including a floor (figure 5 below) and a side wall (figure 5 below) coupled to the floor to extend along a central axis away from the floor to define an interior region (figure 5 below) configured to provide a fluid-holding reservoir, a brim (figure 5 below) coupled to the body to locate the side wall between the brim and the floor and formed to include an opening (figure 5 below) into the interior region, and a body-strengthening system (figure 5 below) coupled to the body between the floor and the brim, wherein the body-strengthening system includes a first strengthening unit (figure 5 below) located between a lower portion of the side wall (figure 5 below) and a middle portion of the side wall (figure 5 below) and a second strengthening unit (figure 5 below)  located between 
Regarding Claim 2, Bresler discloses the lower-strengthening segment is C-shaped (figure 5 below).
Regarding Claim 3, Bresler discloses the annular ring is C-shaped (figure 5 below).
Regarding Claim 4, Bresler discloses the upper-strengthening segment includes an annular band (figure 5 below) that has a distance from the central axis that is greater 
Regarding Claim 5, Bresler discloses the lower-strengthening segment includes an annular band (figure 5 below) that has a distance from the central axis that is greater than the distance from the central axis to the lower portion of the side wall and the distance from the central axis to the middle portion of the side wall (figure 5 below).
Regarding Claim 6, Bresler discloses a drink cup comprises a body (figure 5 below) including a floor (figure 5 below) and a side wall (figure 5 below) coupled to the floor to extend along a central axis away from the floor to define an interior region (figure 5 below) configured to provide a fluid-holding reservoir, a brim (figure 5 below) coupled to the body to locate the side wall between the brim and the floor and formed to include an opening (figure 5 below) into the interior region, and a body-strengthening system (figure 5 below) coupled to the body between the floor and the brim, wherein the body-strengthening system includes a first strengthening unit (figure 5 below) located between a lower portion of the side wall (figure 5 below) and a middle portion of the side wall (figure 5 below) and a second strengthening unit (figure 5 below)  located between the first strengthening unit and the brim, wherein the first strengthening unit includes an upper-strengthening segment (figure 5 below, inward curved portion) and a lower-strengthening segment (figure 5 below, outward curved portion), the upper-strengthening segment is located between the lower-strengthening segment and the middle portion of the side wall and the lower-strengthening segment is located between the upper-strengthening segment and the lower portion of the side wall (figure 5 below), wherein the upper-strengthening segment is spaced apart from the central axis a first 
Regarding Claim 7-9, Bresler teaches all the limitations substantially as claimed except for the drink cup has a mass, a stack-shoulder rigidity measured at the stack shoulder, a middle-portion rigidity measured at the middle portion, and a strengthening-unit rigidity measured at the first strengthening unit and a ratio of the mass to the stack -shoulder rigidity is less than 0.019; a ratio of the mass to the strengthening-unit rigidity is less than 0.016 and a ratio of the mass to the middle-portion rigidity is less than about 0.368.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the above rigidity since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP2144.05(II)(A)
Regarding Claim 10, Bresler discloses the annular ring includes an annular band that has a distance from the central axis greater than a distance from the central axis to the upper portion of the side wall and the middle portion of the side wall (figure 5 below).
Regarding Claim 11, Smith et al. discloses the body further includes a stack shoulder located between the second strengthening unit and the brim 228 (figure 20 and 23).
Regarding Claim 12, Bresler discloses the lower-strengthening segment and the annular ring are C-shaped (Figure 5 below).
Regarding Claim 13, Smith et al. combined with Bresler teaches the distance from the central axis to the annular band of the annular ring is less than a distance from the central axis to the stack shoulder(figure 5 Bresler, figure 20 Smith et al.).  Since the stack shoulder of Smith et al. is located towards the top of the container, when combined with Bresler the annular band would be less than distance to the stack shoulder.
Regarding Claims 15-19, Bresler teaches all the limitations substantially as claimed except for a rigidity measured at the middle portion is greater than about 400 grams; a rigidity measured at the first strengthening unit is greater than about 1,000 grams; a mass of the drink cup is less than 17 grams; the drink cup has a mass, a middle-portion rigidity measured at the middle portion, and a strengthening-unit rigidity5723-298927 -6- measured at the first strengthening unit and a ratio of the mass to the stack-shoulder rigidity is less than 0.019 and a ratio of the mass to the strengthening-unit rigidity is less than 0.016 and a ratio of the mass to the middle-portion rigidity is less than about 0.368.  It would have been obvious to one having ordinary skill in the art at 
Regarding Claim 20, Bresler discloses the opening has a radius, at least a portion of the second strengthening unit is located a distance from the central axis, and the distance is greater than the radius (figure 5 below).

    PNG
    media_image1.png
    744
    783
    media_image1.png
    Greyscale

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733